                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION



RIVER VIEW PROPERTIES,LLC,                             CV 20-87-H-DWM

                     Plaintiff,

        vs.                                                  ORDER

TOM ATKINSON II,

                     Defendant,


TOM ATKINSON II,

                     Counter-Claimant/
                     Third-Party Plaintiff,

       vs.

RIVER VIEW PROPERTIES,LLC,and
TODD MENDIK,

                    Counter-Defendant and
                    Third-Party Defendant.


The parties having filed a stipulation for dismissal pursuant to Rule 41(a),




                                          1
     IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE,each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

     DATED this       day of July, 2021.




                                  Donald W. ^lolroy, District Judge
                                  United Staj s Dish let Court




                                     2
